Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 12, and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While the Office appreciates the applicants’ attempt to rectify the 112 issues concerning “a bottom wall”, the Office does not believe the amendments to be sufficient.
The amendment is attempting to define “bottom wall” as “a bottom”, which is essentially self-referential and does not have enough structure to appropriately define/redefine the term.  The Cambridge Dictionary online (http://dictionary.cambridge.org) defines the term “bottom – noun - US  /ˈbɑː.t̬əm/ UK  /ˈbɒt.əm/ - bottom noun (LOWEST PLACE) - A1 [ C usually singular ] the lowest part of something”.  This term is dependent on the orientation of that thing.  If the directionality of the fixing device were to be viewed as presented (the orientation of fig.1), the “bottom” should be in the –Z direction.  Then in fig.4, the left hand wing of #32 should be 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 9-10, and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub.2016/0363891).
Regarding claim 7, Lee et al. (US Pub.2016/0363891) teach a fixing device (fig.5) comprising: a fixing belt that is endless (fig.5, #111/124); a pressure member configured to press the fixing belt by being in contact with an outer circumferential surface of the fixing belt and rotate about a rotation axis of the pressure member (fig.5, #140); and a heating section disposed opposite to an inner circumferential surface of the fixing belt (fig.5, #112), wherein the outer circumferential surface of the fixing belt and an outer circumferential surface of the pressure member are in contact with each other to form a fixing nip area (see fig.5, #124 and #140 for #N), the heating section includes: a heater extending in an axial direction thereof that is a rotation axis of the fixing belt (fig.4&5, 
Annotated fig.5:

    PNG
    media_image1.png
    708
    513
    media_image1.png
    Greyscale


Regarding claim 10, Lee et al. (US Pub.2016/0363891) teach a fixing device wherein the distal ends of the side walls taper toward the respective tip surfaces of the distal ends (see fig.5, curved shape toward tip).
Regarding claim 14, Lee et al. (US Pub.2016/0363891) teach an image forming apparatus (fig.1) comprising: the fixing device (fig.1, #100) according to claim 7 (see rejection above); and an image forming section configured to form a toner image on a recording medium (fig.1, #60), wherein the fixing device fixes the toner image to the recording medium.
Regarding claim 15, Lee et al. (US Pub.2016/0363891) teach a fixing device further comprising: a first holding member attached to the fixing belt, and configured to hold the first rim of the fixing belt (fig.4, #150 near); and a second holding member attached to the fixing belt, and configured to hold the second rim of the fixing belt (fig.4, #150 far), wherein the second holding member includes: a base portion (fig.4, #152; fig.8, #153); a main portion protruding from the base portion (fig.4&8, #156b); and a protrusion protruding from the main portion in a direction away from the base portion (fig.4, see #156b vs #153).
Regarding claim 16, Lee et al. (US Pub.2016/0363891) teach a fixing device wherein the main portion of the second holding member has a C-shape in cross section 
Regarding claim 17, Lee et al. (US Pub.2016/0363891) teach a fixing device wherein the protrusion of the second holding member curves along the main portion of the second holding member (fig.8, #156b curved).
Regarding claim 18, Lee et al. (US Pub.2016/0363891) teach a fixing device wherein the protrusion of the second holding member is separate from the inner circumferential surface of the fixing belt (fig.10, #156 spaced from #111).
Regarding claim 19, Lee et al. (US Pub.2016/0363891) teach a fixing device wherein the protrusion of the second holding member has a tip edge more separate from the inner circumferential surface of the fixing belt than a base end of the protrusion (fig.10, tip of #156 is more separated than the main portion #156b), and the protrusion inclines in a direction away from the inner circumferential surface of the fixing belt relative to the rotation axis of the fixing belt (fig.8, see angled portion near tip end; fig.10, transition from tip to #156b).

Regarding claim 21, Lee et al. (US Pub.2016/0363891) teach a fixing device wherein the heater has a flat plate shape (fig.4&5, see shape of #112).

Claims 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 6,040,558).
Regarding claim 7, Yamazaki (US 6,040,558) teaches a fixing device (fig.2) comprising: a fixing belt that is endless (fig.2, #740); a pressure member configured to press the fixing belt by being in contact with an outer circumferential surface of the fixing belt and rotate about a rotation axis of the pressure member (fig.2, #770); and a heating section disposed opposite to an inner circumferential surface of the fixing belt (fig.2, #700), wherein the outer circumferential surface of the fixing belt and an outer circumferential surface of the pressure member are in contact with each other to form a fixing nip area (see fig.2, #740 and #770 form #N), the heating section includes: a heater extending in an axial direction thereof that is a rotation axis of the fixing belt (fig.2, #700; col.4, ln.5-18), disposed opposite to the fixing nip area while in contact with the inner circumferential surface of the fixing belt, and configured to heat the fixing belt, the rotation axis of the fixing belt being parallel to the rotation axis of the pressure member (fig.2, #700 opposite #770 and contacting #740); and a heater holding member 
Annotated Fig.2:
    PNG
    media_image2.png
    574
    518
    media_image2.png
    Greyscale

Regarding claim 12, Yamazaki (US 6,040,558) teaches a fixing device wherein a first width of the heater in a short direction of the heater (fig.2, left-right length of #702/#703) is longer than a second width of the fixing nip area in a short direction of the fixing nip area (fig.2, #N).

Response to Arguments
Applicant’s arguments with respect to claims 7-10, 12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

3/31/2021